UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to CALIBRUS, INC. (Exact name of registrant as specified in its charter) NEVADA 000-53548 86-0970023 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1225 W. Washington Street, Suite 213, Tempe AZ85281 (Address of principal executive offices) (Zip Code) (602) 778-7516 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such reports. [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No The number of shares of the issuer’s Common Stock outstanding as ofMay 6, 2013 is 13,871,080. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Balance Sheets – As of March 31, 2013 (Unaudited) and December 31, 2012 Condensed Statements of Operations (Unaudited) – Three Months Ended March 31, 2013 and 2012 Condensed Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2013 and 2012 Notes to Condensed Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. PART II – OTHER INFORMATION Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Mine Safety Disclosures. Item 5. Other Information. Item 6. Exhibits. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CALIBRUS, INC. CONDENSED BALANCE SHEETS ASSETS March 31, 2013 December 31, 2012 Current Assets (Unaudited) Cash and cash equivalents $ $ Accounts receivable - trade, net Prepaid expenses Total Current Assets Property and equipment, net Deposits Assets held for sale Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Convertible related party note payable Notes payable - current portion Related party notes payable and short term cash advances Due to factor Accounts payable - trade Accrued liabilities Total Liabilities Stockholders' Equity (Deficit) Preferred stock, $.001 par value, 5,000,000 shares authorized, none issued or outstanding - - Common stock, $.001 par value, 45,000,000 shares authorized, 13,871,080 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The Accompanying Notes are an integral part of these Condensed Financial Statements Table of Contents CALIBRUS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2013 For the Three Months Ended March 31, 2012 Revenues $
